DETAILED ACTION
Status of the Application
Claims 1-12, 14-18, 20-27 and 29-31 are pending in the instant application.  Claim 1 is currently amended.  Claims 8, 9, 11, 21, 26 and 27 are withdrawn.  Claims 13, 19, 28 and 32-34 have been cancelled.  No new claims have been added.   
This is a Non-Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Claim Rejections - 35 USC § 112
The rejection of claims 1-7, 10, 12, 14-20, 22-25 and 28-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on June 21, 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 line 3 recites “oxide, dichalcogenide, trichalcogenide, sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel in a nanowire, nano-disc, nano-ribbon, or nano platelet form having a thickness or diameter less than 100 nm”.  
It is unclear whether (1) the oxide, dichalcogenide, trichalcogenide, sulfide, selenide, or telluride may all contain niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel; or (2) only the telluride may all contain niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel.  For examination purposes, the Examiner is interpreting that only the telluride is required to contain niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel.
It is also unclear whether (3) niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, vanadium, chromium, cobalt, manganese, iron, or nickel are in a nanowire, nano-disc, nano-ribbon, or nano platelet form having a thickness or diameter less than 100 nm; or (4) only nickel is in a nanowire, nano-disc, nano-ribbon, or nano platelet form having a thickness or diameter less than 100 nm.  For examination purposes, the Examiner is interpreting that only nickel is in a nanowire, nano-disc, nano-ribbon, or nano platelet form having a thickness or diameter less than 100 nm.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 10, 12, 16-18, 20, 22-25, 29, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Whitacre et al. (US 2012/0064388), Frazier (US 3,904,433) and Xu et al., Effect of N atoms in the backbone of metal phthalocyanine derivatives on their catalytic activity to lithium battery, Journal of Molecular Catalysis A: Chemical, Volume 318, Issues 1-2, 1 March 2010, Pages 101-105.  
Regarding claim 1, Whitacre et al. teaches a alkali metal battery wherein said alkali metal is selected from Li, Na, K, or a combination thereof (para [0042]: device may comprise a secondary battery, such as a Li-ion or Na-ion battery); said battery comprising an anode (Fig 1; para [0005]), a cathode (Fig 1; para [0005]), an alkali metal ion-conducting separator electronically separating said anode and said cathode {Fig 1; para [0005], [0030]: stacking a first non-metallic anode electrode, stacking a first non-metallic separator on the anode electrode and stacking a first non-metallic cathode electrode on the separator...an electrolyte located between the anode electrode 104 and the cathode electrode 106 (i.e., impregnated in the separator); para [0077]-[0080]: listed electrolytes are inherently ion conducting)}, and an alkali metal ion-containing electrolyte in ionic contact with said anode and said cathode (Fig 1; paras. [0006] and [0077]-[0080]).  
Whitacre et al. is silent wherein said anode contains a roll of an anode active material having an anode roll width and/or said cathode contains a roll of a cathode active material having a cathode roll width wherein said anode roll width and said cathode roll width are measured along an axis of said roll of said anode active material and said cathode active material respectively and wherein said anode roll width and/or said cathode roll width is perpendicular to said separator.  Frazer teaches an anode (cells 22 and 26) contains a roll of an anode active material having an anode roll width (Fig. 2) and/or said cathode (cells 22 and 26) contains a roll of a cathode active material having a cathode roll width wherein said anode roll width and said cathode roll width are measured along an axis of said roll of said anode active material (Fig. 2) and said cathode active material respectively and wherein said anode roll width and/or said cathode roll width is perpendicular to said separator (spacer arms 24) (Fig. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the anode and the cathode of Whitacre et al. to have independently spirally wound electrodes opposite a spacer (corresponds to anode contains a roll of an anode active material having an anode roll width and/or said cathode contains a roll of a cathode active material having a cathode roll width wherein said anode roll width and said cathode roll width are measured along an axis of said roll of said anode active material and said cathode active material respectively and wherein said anode roll width and/or said cathode roll width is perpendicular to said separator) as taught by Frazier thereby creating a rolled alkali metal battery in order to permit additional/more exposure of electrodes to ions, a shorter path for ion travel, more rapid charge/discharge, higher potential within a smaller space, higher voltage, accessibility for repair and even replacement by unskilled users (col. 3, line 47 – col. 4, line 24; col. 4, lines 12-14).   
Modified Whitacre et al. is silent regarding a rolled alkali metal battery wherein said roll of anode active material has a width no less than 500 µm, said anode active material has a mass loading no less than 25 mg/cm2 and/or occupies at least 25% by weight or by volume of the entire battery cell, and/or the cathode active material has a mass loading no less than 20 mg/cm2 for an organic or polymer material or no less than 40 mg/cm2 for an inorganic and non-polymer material in said cathode and/or occupies at least 40% by weight or by volume of the entire battery cell.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roll of anode active material has a width no less than 500 µm, said anode active material has a mass loading no less than 25 mg/cm2 and/or occupies at least 25% by weight or by volume of the entire battery cell, and/or the cathode active material has a mass loading no less than 20 mg/cm2 for an organic or polymer material or no less than 40 mg/cm2 for an inorganic and non-polymer material in said cathode and/or occupies at least 40% by weight or by volume of the entire battery cell when doing so provides the desired electrochemical benefits, i.e. increased power, improved voltage, longer battery life, etc.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Whitacre et al. teaches a rolled alkali metal battery wherein the roll of anode active material is formed around an anode roll axis and the roll of cathode of active material is formed around a cathode roll axis (each of the anode and the cathode have a roll axis that goes through the center of the storage battery in a vertical direction as shown in Figs. 1 and 2), wherein the anode roll axis and the cathode roll axis are substantially the same (Figs. 1 and 2); and wherein each of the roll axes intersect the separator at a substantially orthogonal angle {Fig. 2; the anode roll axis and the cathode roll axis are perpendicular to the separator/spacer arms 24; therefore, each of the roll axes (anode and cathode) intersect the separator at an orthogonal angle}.  
Modified Whitacre et al. is silent regarding a rolled alkali metal battery wherein said cathode active material comprises an alkali metal intercalation compound or alkali metal-absorbing compound selected from an organic or polymeric material, wherein said organic material contains a phthalocyanine compound selected from copper phthalocyanine, iron phthalocyanine, nickel phthalocyanine, manganous phthalocyanine and cobalt phthalocyanine.  However, Xu et al. teaches that it is known in the art for a cathode active material to comprise an alkali metal intercalation compound or alkali metal-absorbing compound selected from an organic or polymeric material, wherein said organic material contains a phthalocyanine compound selected from copper phthalocyanine, iron phthalocyanine, nickel phthalocyanine, manganous phthalocyanine and cobalt phthalocyanine (Xu et al., Abstract, Section 2.2 Electrochemistry; Metal phthalocyanine (MPc, M = Mn2+, Fe2+, Co2+, Ni2+ and Cu2+) corresponds to copper phthalocyanine, iron phthalocyanine, nickel phthalocyanine, manganous phthalocyanine and cobalt phthalocyanine; the MPc catalyst is used in the cathode active material as a catalyst.  As a result, the MPc is part of the cathode active material).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cathode active material of modified Whitacre et al. by incorporating an organic material containing a phthalocyanine compound selected from copper phthalocyanine, iron phthalocyanine, nickel phthalocyanine, manganous phthalocyanine and cobalt phthalocyanine as taught by Xu et al. in order to assist with electronic transfer (Xu et al., 3. Results and discussion, page 104, 1st column, 1st full para.) which improves the electrochemical properties of the battery, i.e. cell voltage, etc.  
Regarding claim 2, modified Whitacre et al. teaches a rolled alkali metal battery further containing an anode tab connected to or integral with said anode and cathode tab connected to or integral with said cathode {Whitacre et al., para [0031]: a plurality of electrically conductive contacts (e.g., tabs) 120 operatively connected to the plurality of carbon cathode and anode current collectors 110a, 110c}.
Regarding claim 3, modified Whitacre et al. teaches a rolled alkali metal battery further comprising a casing that encloses said anode, said cathode, said separator, and said electrolyte therein to form a sealed battery {Whitacre et al., para [0001]; claim 1, 15: present invention is directed to aqueous batteries and hybrid energy storage devices...a housing; a stack of electrochemical cells in the housing...hermetically sealed}.
Regarding claim 4, modified Whitacre et al. teaches a rolled alkali metal battery wherein said roll of an anode active material contains a layer of supporting solid substrate (current collector 110a) having two primary surfaces wherein either one or both of said primary surfaces are coated with said anode active material, an optional conductive additive, and an optional binder (Whitacre et al., paras. [0074] and [0075]).
Regarding claim 5, modified Whitacre et al. teaches a rolled alkali metal battery wherein said roll of a cathode active material contains a layer of supporting solid substrate (current collector 110c) having two primary surfaces wherein either one or both of said primary surfaces are coated with said cathode active material, an optional conductive additive, and an optional binder (Whitacre et al., paras. [0070] and [0071]).
Regarding claim 7, modified Whitacre et al. teaches a rolled alkali metal battery wherein said alkali metal battery is a lithium-ion battery and said anode active material is selected from the group consisting of:
(a)    Particles of natural graphite, artificial graphite, mesocarbon microbeads (MCMB), needle coke, carbon particles, carbon fibers, carbon nanotubes, and carbon nanofibers;
(b)    Silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe), and cadmium (Cd);
(c)    Alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, or Cd with other elements, wherein said alloys or compounds are stoichiometric or non-stoichiometric;
(d)    Oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Fe, Ni, Co, Ti, Mn, or Cd, and their mixtures or composites;
(e)   Prelithiated versions thereof;
(f)    Prelithiated graphene sheets; and combinations thereof (para [0073]: porous activated carbon, graphite, mesoporous carbon, carbon nanotubes, disordered carbon, Ti-oxide (such as titania) materials, V-oxide materials, phospho-olivine materials, other suitable mesoporous ceramic materials, and a combinations thereof; Whitacre et al., para. [0057]).
Regarding claim 10, modified Whitacre et al. teaches a rolled alkali metal battery wherein said cathode active material contains a lithium intercalation compound or lithium absorbing compound selected from the group consisting of lithium cobalt oxide, doped lithium cobalt oxide, lithium nickel oxide, doped lithium nickel oxide, lithium manganese oxide, doped lithium manganese oxide, lithium vanadium oxide, doped lithium vanadium oxide, lithium mixed-metal oxides, lithium iron phosphate, lithium vanadium phosphate, lithium manganese phosphate, lithium mixed-metal phosphates, metal sulfides, metal fluoride, metal chloride, and combinations thereof (Whitacre et al., para [0059]: lithium mixed metal oxides).
Regarding claim 12, modified Whitacre et al. teaches a rolled alkali metal battery wherein said electrolyte contains a lithium salt or sodium salt dissolved in a liquid solvent and/or a polymer and wherein said liquid solvent is water, an organic solvent, an ionic liquid, or a mixture of an organic solvent and an ionic liquid (Whitacre et al., para [0077]: Electrolytes useful in embodiments of the present invention comprise a salt dissolved fully in water).
Regarding claim 16, modified Whitacre et al. teaches a rolled alkali metal battery wherein said layer of supporting porous substrate contains an electrically conductive porous layer selected from metal foam, metal web or screen, perforated metal sheet-based structure, metal fiber mat, metal nanowire mat, conductive polymer nanofiber mat, conductive polymer foam, conductive polymer-coated fiber foam, carbon foam, graphite foam, carbon aerogel, carbon xerogel, graphene foam, graphene oxide foam, reduced graphene oxide foam, carbon fiber foam, graphite fiber foam, exfoliated graphite foam, or a combination thereof (Whitacre et al., para [0030]: current collectors may comprise any suitable form of electrically conductive carbon, such as, exfoliated graphite, carbon fiber paper, or an inert substrate coated with carbon material).
Regarding claim 17, modified Whitacre et al. teaches a rolled alkali metal battery wherein said layer of supporting porous substrate contains an electrically conductive porous layer selected from metal foam, metal web or screen, perforated metal sheet-based structure, metal fiber mat, metal nanowire mat, conductive polymer nanofiber mat, conductive polymer foam, conductive polymer-coated fiber foam, carbon foam, graphite foam, carbon aerogel, carbon xerogel, graphene foam, graphene oxide foam, reduced graphene oxide foam, carbon fiber foam, graphite fiber foam, exfoliated graphite foam, or a combination thereof (Whitacre et al., para [0030]: current collectors may comprise any suitable form of electrically conductive carbon, such as, exfoliated graphite, carbon fiber paper, or an inert substrate coated with carbon material).
Regarding claim 18, the limitations of claim 7 have been met, because claim 18 depends from claim 7, one of ordinary skill in the art can appreciate that the limitations of claim 18 have been met.
Regarding claim 20, modified Whitacre et al. teaches a rolled alkali metal battery wherein said metal oxide/phosphate/sulfide is selected from a lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, lithium-mixed metal oxide, lithium iron phosphate, lithium manganese phosphate, lithium vanadium phosphate, lithium mixed metal phosphate, transition metal sulfide, transition metal fluoride, transition metal chloride, or a combination thereof (Whitacre et al., para [0057]: a transition metal oxide, sulfide, phosphate, or fluoride can be used as active cathode materials).
Regarding claim 22, modified Whitacre et al. teaches a rolled alkali metal battery wherein said inorganic material is selected from TiS2, TaS2, MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof (Whitacre et al., para [0061]).
Regarding claim 23, modified Whitacre et al. teaches a rolled alkali metal battery wherein said metal oxide/phosphate/sulfide contains a vanadium oxide selected from the group consisting of VO2, LixVO2, V2O5, LixV2O5, V3O8, LixV3O8, LixV3O7, V4O9, LixV4O9, V6O13, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1 < x < 5 (Whitacre et al., para [0061]).
Regarding claim 24, modified Whitacre et al. teaches a rolled alkali metal battery wherein said metal oxide/phosphate/sulfide is selected from a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, silicate compound Li2MSiO4, Tavorite compound LiMPO4F, borate compound LiMBO3, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals (Whitacre et al., para [0066]).
Regarding claim 25, modified Whitacre et al. teaches a rolled alkali metal battery wherein said inorganic material is selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof (Whitacre et al., para [0057]: a transition metal oxide, sulfide).
Regarding claim 29, modified Whitacre et al. teaches a rolled alkali metal wherein said cathode active material contains an alkali metal intercalation compound or alkali metal-absorbing compound that is an oxide (Whitacre et al., para. [0066]).  
Regarding claim 30, modified Whitacre et al. teaches the rolled alkali metal battery of claim 1.  Whitacre et al. is silent regarding a battery that contains a plurality of the rolled alkali metal batteries of claim 1 that are internally connected in series.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Whitacre et al. that contains a plurality of rolled alkali metal batteries of claim 1 that are internally connected in parallel to a plurality of rolled alkali metal batteries that are internally connected in series based upon the requirements of the load as there are only a limited number of ways for a plurality of battery cells to be connected.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 31, modified Whitacre et al. teaches a battery that contains a plurality of the rolled alkali metal battery that are internally connected in parallel (Whitacre et al., Fig 1; para [0013]: the electrochemical cells 102 in the stack 100P can be electrically connected in parallel; para. [0085]).

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues: The combination of Whitacre and Frazier do not obviate Claims 1-5, 7, 10-12, 16-20, 22- 25, 28, 30, and 31 since Claim 1 has been amended to narrow claim 1 and to include all of the limitations of Claim 19 and 28.  Claim 28 had depended on Claim 19, which depended on Claim 1.  The Examiner does not mention the references teaching any of the species that are in Claim 28. As a result, amended Claim 1 is not taught by these references. As a result, it would not be obvious to a person of ordinary skill in the art to make or use these references to arrive at our invention. Applicant respectfully requests that the 103 rejection be withdrawn. 
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the rejection of claim 1 above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The double patenting rejection below is being maintained and will be reevaluated at the time that at least one claim in the instant application is allowed.  

Claims 1-3, 6, 7, 10, 12-18, 20, 22-25, 30 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6, 7, 10, 12, 14-21, 23-27 and 30-32 of copending Application No. 15/817,942 (reference application) (hereinafter “Liu et al.”, US 2019/0027788)).  Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, Li et al. teaches a rolled alkali metal battery wherein said alkali metal is selected from Li, Na, K, or a combination thereof, an alkali metal ion-conducting separator electronically separating said anode and said cathode, and an alkali metal ion-containing electrolyte in ionic contact with said anode and said cathode, wherein said anode contains a wound roll of an anode active material having an anode roll length, an anode roll width, and an anode roll thickness and/or said cathode contains a wound roll of a cathode active material having a cathode roll length, a cathode roll width, and a cathode roll thickness and wherein said anode roll width and/or said cathode roll width is substantially perpendicular to said separator (claim 1);
wherein said cathode active material comprises an alkali metal intercalation compound or alkali metal-absorbing compound selected from an organic or polymeric material (claim 20), wherein said organic material contains a phthalocyanine compound selected from copper phthalocyanine, zinc phthalocyanine, tin phthalocyanine, iron phthalocyanine, lead phthalocyanine, nickel phthalocyanine, vanadyl phthalocyanine, fluorochromium phthalocyanine, magnesium phthalocyanine, manganous phthalocyanine, dilithium phthalocyanine, aluminum phthalocyanine chloride, cadmium phthalocyanine, chlorogallium phthalocyanine, cobalt phthalocyanine, silver phthalocyanine, a metal-free phthalocyanine, a chemical derivative thereof, or a combination thereof (claim 27).
Regarding claim 2, Li et al. teaches a rolled alkali metal battery further containing an anode tab connected to or integral with said anode and cathode tab connected to or integral with said cathode (claim 2).
Regarding claim 3, Li et al. teaches a rolled alkali metal battery further comprising a casing that encloses said anode, said cathode, said separator, and said electrolyte therein to form a sealed battery (claim 3).
Regarding claim 6, Li et al. teaches a rolled alkali metal battery wherein said alkali metal battery is a lithium metal battery, sodium metal battery, or potassium metal battery and the anode contains a foil or coating of Li, Na, or K metal supported by or coated on a solid or porous supporting substrate (claim 6).
Regarding claim 7, Li et al. teaches a rolled alkali metal battery wherein said alkali metal battery is a lithium-ion battery and said anode active material is selected from the group consisting of:
(a)    Particles of natural graphite, artificial graphite, mesocarbon microbeads (MCMB), needle coke, carbon particles, carbon fibers, carbon nanotubes, and carbon nanofibers;
(b)    Silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), titanium (Ti), iron (Fe), and cadmium (Cd);
(c)    Alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, or Cd with other elements, wherein said alloys or compounds are stoichiometric or non-stoichiometric;
(d)    Oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Fe, Ni, Co, Ti, Mn, or Cd, and their mixtures or composites;
(e)   Prelithiated versions thereof;
(f)    Prelithiated graphene sheets; and combinations thereof (claim 7).
Regarding claim 10, Li et al. teaches a rolled alkali metal battery wherein said cathode active material contains a lithium intercalation compound or lithium absorbing compound selected from the group consisting of lithium cobalt oxide, doped lithium cobalt oxide, lithium nickel oxide, doped lithium nickel oxide, lithium manganese oxide, doped lithium manganese oxide, lithium vanadium oxide, doped lithium vanadium oxide, lithium mixed-metal oxides, lithium iron phosphate, lithium vanadium phosphate, lithium manganese phosphate, lithium mixed-metal phosphates, metal sulfides, metal fluoride, metal chloride, and combinations thereof (claim 10).
Regarding claim 12, Li et al. teaches a rolled alkali metal battery wherein said electrolyte contains a lithium salt or sodium salt dissolved in a liquid solvent and/or a polymer and wherein said liquid solvent is water, an organic solvent, an ionic liquid, or a mixture of an organic solvent and an ionic liquid (claim 12).
Regarding claim 13, Li et al. teaches a rolled alkali metal battery wherein said roll of anode active material has a width no less than 500 pm, said anode active material has a mass loading no less than 25 mg/cm and/or occupies at least 25% by weight or by volume of the entire battery cell, and/or the cathode active material has a mass loading no less than 20 mg/cm for an organic or polymer material or no less than 40 mg/cm for an inorganic and non-polymer material in said cathode and/or occupies at least 40 % by weight or by volume of the entire battery cell (claim 14).
Regarding claim 14, Li et al. teaches a rolled alkali metal battery wherein said roll of anode active material has a width no less than 1000 pm or 1 mm, and/or said anode active material has a mass loading no less than 30 mg/cm and/or occupies at least 30% by weight or by volume of the entire battery cell, and/or the cathode active material has a mass loading no less than 25 mg/cm for an organic or polymer material or no less than 50 mg/cm for an inorganic and non-polymer material in said cathode and/or occupies at least 50 % by weight or by volume of the entire battery cell (claim 15).
Regarding claim 15, Li et al. teaches a rolled alkali metal battery wherein said roll of anode active material has a width no less than 5 mm, and/or said anode active material has a mass loading no less than 35 mg/cm and/or occupies at least 35% by weight or by volume of the entire battery cell, and/or the cathode active material has a mass loading no less than 30 mg/cm for an organic or polymer material or no less than 55 mg/cm for an inorganic and non-polymer material in said cathode and/or occupies at least 55 % by weight or by volume of the entire battery cell (claim 16).
Regarding claim 16, Li et al. teaches a rolled alkali metal battery wherein said layer of supporting porous substrate contains an electrically conductive porous layer selected from metal foam, metal web or screen, perforated metal sheet-based structure, metal fiber mat, metal nanowire mat, conductive polymer nanofiber mat, conductive polymer foam, conductive polymer-coated fiber foam, carbon foam, graphite foam, carbon aerogel, carbon xerogel, graphene foam, graphene oxide foam, reduced graphene oxide foam, carbon fiber foam, graphite fiber foam, exfoliated graphite foam, or a combination thereof (claim 17).
Regarding claim 17, Li et al. teaches a rolled alkali metal battery wherein said layer of supporting porous substrate contains an electrically conductive porous layer selected from metal foam, metal web or screen, perforated metal sheet-based structure, metal fiber mat, metal nanowire mat, conductive polymer nanofiber mat, conductive polymer foam, conductive polymer-coated fiber foam, carbon foam, graphite foam, carbon aerogel, carbon xerogel, graphene foam, graphene oxide foam, reduced graphene oxide foam, carbon fiber foam, graphite fiber foam, exfoliated graphite foam, or a combination thereof (claim 18).
Regarding claim 18, Li et al. teaches a rolled alkali metal battery wherein said pre-lithiated graphene sheets are selected from pre-lithiated versions of pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, boron-doped graphene, nitrogen-doped graphene, chemically functionalized graphene, a physically or chemically activated or etched version thereof, or a combination thereof (claim 19).
Regarding claim 20, Li et al. teaches a rolled alkali metal battery wherein said metal oxide/phosphate/sulfide is selected from a lithium cobalt oxide, lithium nickel oxide, lithium manganese oxide, lithium vanadium oxide, lithium-mixed metal oxide, lithium iron phosphate, lithium manganese phosphate, lithium vanadium phosphate, lithium mixed metal phosphate, transition metal sulfide, transition metal fluoride, transition metal chloride, or a combination thereof (claim 21).
Regarding claim 22, Li et al. teaches a rolled alkali metal battery wherein said inorganic material is selected from TiS2, TaS2, MoS2, NbSe3, MnO2, CoO2, an iron oxide, a vanadium oxide, or a combination thereof (claim 23).
Regarding claim 23, Li et al. teaches a rolled alkali metal battery wherein said metal oxide/phosphate/sulfide contains a vanadium oxide selected from the group consisting of VO2, LixVO2, V2O5, LixV2O5, V3O8, LixV3O8, LixV3O7, V4O9, LixV4O9, V6O13, LixV6O13, their doped versions, their derivatives, and combinations thereof, wherein 0.1 < x < 5 (claim 24).
Regarding claim 24, Li et al. teaches a rolled alkali metal battery wherein said metal oxide/phosphate/sulfide is selected from a layered compound LiMO2, spinel compound LiM2O4, olivine compound LiMPO4, silicate compound Li2MSiO4, Tavorite compound UMPO4F, borate compound LiMBO3, or a combination thereof, wherein M is a transition metal or a mixture of multiple transition metals (claim 25).
Regarding claim 25, Li et al. teaches a rolled alkali metal battery wherein said inorganic material is selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal; (d) boron nitride, or (e) a combination thereof (claim 26).
Regarding claim 30, Li et al. teaches a battery that contains a plurality of the rolled alkali metal battery of claim 1 that are internally connected in series (claim 31).
Regarding claim 31, Li et al. teaches a battery that contains a plurality of the rolled alkali metal battery of claim 1 that are internally connected in parallel (claim 32).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724